DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
After filing a Request for Reconsideration with no claim amendments on 13 December 2021 and receiving an Advisory Action that same day, Applicant filed a second RCE and a Reply on 06 January 2022 that:
Amends the bodies of independent claims 1, 16, and 17 to distinguish the invention over the prior art but which has resulted in a reapplication of the same prior art;
Cancels claims 18-20; and
Amends the preamble of independent claim 17 in an unsuccessful attempt to avoid the nonfunctional descriptive material interpretation while also raising new issues under 35 USC 112(b).
Response to Arguments
Applicant's arguments filed 06 January 2022 have been fully considered but they are not persuasive. 
	The arguments regarding claim 17’s nonfunctional descriptive material claim interpretation have been answered in the Claim Interpretation section below.
	In regards to the prior art rejections, Applicant argues (pages 9-12) that Chien does not disclose or suggest that a HMVP candidate is compared with a specific merge candidate in the merge candidate list.

Furthermore, Chien [0096] discusses HMVPs in which a redundancy check compares a new HMVP candidate to determine if there is an identical (same/different motion information, aka specific spatial merge candidate among …) so that that this 
	In regards to Zhang, Applicant responds to an argument raised in the Advisory Action citing [0236] as further supporting Zhang’s teaching of the checking and adding steps.  As to [0236], Applicant admits that Zhang’s HMVP could be used in both AMVP and merge candidate list construction but nonetheless argues that Zhang is silent as to how the redundancy removal of HMVP candidates is performed. 
As to specifics of redundancy removal, Applicant’s argument do not recognize the previously-cited [0066] of Zhang teaching a redundancy check for left and top neighboring block specific spatial merge candidates and which applies to HMVP candidates per [0236].  See also Fig. 1 redundancy check and [0056]-[0066].
See also Chien above which discloses the specifics of redundancy removal while Zhang is additionally cited for the teaching that the redundancy check (checking & adding) is for specific spatial merge candidate among the spatial merge candidates included in the merge candidate lists and also includes one of a spatial candidate corresponding to a left neighboring block or a top neighboring block as claimed {see [0066], Figs. 2 and 3 copied below discussing specific spatial merge candidates include one of a spatial candidate corresponding to a left neighboring block or a top neighboring block including the candidate pairs linked by arrows in Fig. 3 which include both a left neighbor block and a top neighboring block.  See also Fig. 8 [0076]-[0078], Fig. 25}.


In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Lastly, Applicant argues that Zhang does not disclose or suggest “the specific merge candidate is only a spatial candidate corresponding to a left neighboring block or a top neighboring block” pg. 13, emphasis in original.  
In response, [0066] of Zhang specifically teaches that “to reduce computational complexity, not all possible candidate pairs are considered in the mentioned redundancy check”.  Fig. 3 illustrates the possible candidate pairs for the redundancy check (checking & adding) while Fig. 2 illustrates the spatial positions of these pairs—all of which are either a left neighboring block or a top neighboring block as claimed. 
Claim Interpretation
Nonfunctional Descriptive Material
For reference, claim 17 recites “A non-transitory decoder-readable medium for storing a bitstream generated by an encoding method performed by a processor, the encoding method comprising [steps of encoding method].  
The claimed processor, however, performs an upstream process (encoding method) that has no definitive relationship with and is wholly separate from the storage medium (non-transitory decoder-readable medium) being claimed.  
stores the data output from the encoding method.  In other words, amended claim 17 remains directed to a mere machine-readable medium storing data content (a bitstream generated by an encoding method).  
To be crystal clear, Applicant has not used the standard CRM (computer readable media) claim formats of a) “a non-transitory computer-readable medium storing executable instructions that, when implemented by a processor, perform an encoding method [steps of encoding method]” or  a b) non-transitory computer readable medium storing instructions that, when executed by a computer, cause it to perform a specified method that was held to recite patent-eligible product under 35 USC 101 by In re Beauregard, 53 F.3d 1583 (Fed. Cir. 1995) and endorsed by the USPTO in 77 Fed. Reg. 74618 (Dec. 16, 2014), 2014 Interim Guidance on Patent Subject Matter Eligibility, Examples: Abstract Ideas at 1-3, 8-10.
Such standard CRM claim formats that recite execution/implementation of a method are also not subject to a nonfunctional descriptive material claim interpretation because such a claimed media does not merely store output data but instead stores functional, method steps that have a functional relationship with the media.  
Applicant has deviated substantially from such standard-format CRM claims by positively reciting only the storing of a bitstream while the generation thereof by an “encoding method performed by a processor” is ancillary, occurs before the claimed storing by the medium, and does not require anything functional to occur in or to the medium besides mere storing.  
In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  As such, claim 17 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application such as, for example, a compact disc storing Abbey Road by the Beatles.  For the sake of compact prosecution, however, claim 17 has been rejected based on prior art that actually discloses the method of generating the stored data (bitstream).
Applicant argues against the nonfunctional descriptive material claim interpretation of claim 17 on pages 8-9 of the Reply. Applicant’s arguments rely upon In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994).  In particular, Applicant argues that “in claims like Lowry and in the present claim, that there is no place for arguments directed to ‘printed matter’ …where information is processed not by the mind but by a machine, the computer, the ‘printed matter’ cases have no factual relevance here” page 8.
Rather than focusing upon this dicta from Lowry, the focus should be on the claimed invention which differs significantly from Lowry’s claims and renders Applicant’s arguments moot.  Lowry’s claim 1 recites “A memory for storing data for access by an application program being executed on a data processing system, comprising [data structures including ADO (attribute data objects)].
  Immediately after the dicta cited by Applicant, the Federal Circuit states
Nor are the data structures analogous to printed matter. Lowry's ADOs do not represent merely underlying data in a database. ADOs contain both information used by application programs and information regarding their physical interrelationships within a memory. Lowry's claims dictate how application programs manage information. Thus, Lowry's claims define functional characteristics of the memory.

Lowry’s ADOs (Attribute Data Objects) contain information regarding their physical interrelationships with the carrier (a memory) and Lowry’s claims dictate how the application programs manage information.  According to Lowry “ADOs have both hierarchical and non-hierarchical interrelationships” with rules that govern these relationships which are recited in the claims and which form functional relationships with the medium. 
But unlike Lowry, the claimed invention has no functional relationship between the product (computer readable medium) and the printed matter (the stored bitstream) and no functional relationship between the product and the processor.  Instead, a bitstream is merely stored; the bitstream itself is not defined within the claim and the computer readable medium solely acts as a carrier or substrate for storing the bitstream.  
As further evidence that the medium is a mere carrier of information note that that the bitstream being stored is an end product or output of the encoding method such that the only functional role played by the medium solely consists of storing information.  
Lowry, instant claim 17 merely stores a raw bitstream having no claimed organization or relationship to the carrier (readable medium).  In other words, claim 17 merely recites storage of the information content (bitstream).  
Furthermore, instant claim 17 is analogous to the memory stick storing tables of batting averages in which the computer readable medium is merely a support for the information (bitstream) consistent with the example in MPEP 2111.05(III) which states.
However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer” MPEP 2111.05(III) Machine-readable media

Applicant argues that the claimed bitstream stored in the storage medium would be un-intelligible to the human mind and provides a more efficient operation of the machine, the computer in processing a video image.  “Thus, claim 17 establishes a functional relationship with the intended computer system, that is, the decoder, as specified in MPEP 2111.05” Reply, pg. 9.
This conclusion by Applicant highlights a problem with claim 17.  The bitstream stored in this claim is intended to be used by a decoder; hence, the “decoder-readable” storage medium but in claim 17 there is no decoding operation being performed.  Instead, the storage medium is a mere carrier.
As to the argument that “where information is processed not by the mind but by a machine, the computer, the ‘printed matter’ cases have no factual relevance here”, note  recorded music on a machine-readable media are clearly and unequivocally non-functional descriptive material that requires a machine (e.g. computer, compact disc player) to process the data/music in order to be intelligible by a human.  Thus, the printed matter cases most certainly do have factual relevance such that the sweeping statement above, purely reliant on Lowry’s dicta, cannot be accepted as persuasive. 
The Federal Circuit goes on to point out that:
Indeed, Lowry does not seek to patent the Attributive data model in the abstract. Nor does he seek to patent the content of information resident in a database. Rather, Lowry's data structures impose a physical organization on the data.
In sharp contrast to Lowry, Applicant seeks to patent the storage of a bitstream in the abstract.  In other words, the claims seek to patent the content of the information (bistream with encoded video content).  Moreover, this stored bitstream does not impose any definitive physical organization on the data as there is no functional relationship between the bitstream and the storage medium.
In conclusion, claim 17 is directed to mere data content (bitstream generated by the recited encoding method) stored as a bitstream on a decoder-readable storage medium.  Under MPEP 2111.05(III), such claims are merely machine-readable media.  Furthermore, the Examiner found and continues to find that there is no disclosed or claimed functional relationship between the stored data and medium.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is directed to a storage medium for storing a bitstream.  In other words, claim 17’s storage medium merely (receives) and stores the data output from the encoding method.  The encoding method performed by the processor necessarily occurs before the (encoded) bitstream is stored such that the storage medium acts as a mere carrier of the bitstream.  Moreover, the encoding method is not implemented by claim 17 in any fashion and is merely the source of the bitstream being stored by the storage medium of claim 17.  As also found above, the bitstream itself has no functional relationship with the storage medium or the processor. 
Significantly, the bitstream being stored has no disclosed or claim-defined structure that differentiates the claimed bitstream from any other bitstream such as a digital music file stored on a memory stick.  
According to MPEP 2173.02(II), claim 17 does not meet the threshold requirements of clarity and precision:
35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  …
If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
The bitstream being stored in claim 17 fails the notice function required by 112(b) because it does not provide clear warning to others as to what constitutes infringement.  For example, how would one of ordinary skill in the art determine whether a compact disc with a recorded bitstream infringes claim 17?  The claimed (and disclosed) bitstream has no particular structure, arrangement, indicia or anything else that would distinguish the stored bitstream from any other bitstream.  In other words, once the encoding method has completed operations and generates an (encoded) bitstream there is nothing within the bitstream itself that differs from another bitstream other than the video data content.  The metes and bounds of claim 17 are not defined by the encoding method but instead the bitstream itself which is a wholly unclear and indefinite entity in and of itself.

Claim 17 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claimed “processor” is wholly disassociated from the main subject of claim 17 which is the non-transitory decoder-readable storage medium.  The .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US-2020/0059658 A1) and Zhang (US 20210281859 A1).
Claim 1
	In regards to claim 1, Chien discloses a method of processing video signals based on history based motion vector prediction by an apparatus {paragraph [0005], apparatus in Figs. 1, 7, and 8}, comprising:

adding a history based merge candidate of the current block from a history based motion vector predictor candidate list to the merge candidate list when based on that a number of merge candidates included in the merge candidate list is smaller than a first predetermined number {as per [0028]-[0029], [0074]-[0075] a history-based candidate list may be added to the merge candidate list (AMVP candidate list) to construct the final candidate list.  As to “based on that a number of merge candidates included in the merge candidate list is smaller than a first predetermined number” see [0030], [0076] in which the final candidate list is limited to a maximum size such that the history based candidates are added based on the final candidate list being smaller than the maximum size (first predetermined number).  See also [0095]-[0096] for pruning (checking/adding) as further addressed below};
adding a zero motion vector to the merge candidate list based on that the number of merge candidates included in the merge candidate list is smaller than a second predetermined number {zero motion vectors are conventionally added to the merge candidate list as filler/default values to ensure that the list is full (number less than a second predetermined number as per [0105]).  See also [0096] for the merge candidate list having a maximum size (maximally allowed merge candidates, referred to herein as “max size M”).  Furthermore, according to [0146]-[0147], the history based .  Still further, the history based candidate list has a configurable maximum size (N) per [0106]-[0107].  Thus, zero motion vectors are added to the history-based candidate list based on the history-based candidate list not being full (smaller than a second predetermined number). Alternatively, when the history-based candidate list (max size N) is added to the final list (max size M) there may be M-N unfilled candidates to which the zero motion vectors are added until the list is full (less than the second predetermined number of M-N candidates needed to fill the merge candidate list)};
obtaining a merge index indicating a merge candidate used for inter prediction of the current block in the merge candidate list {see [0073], [0079], [0084] for obtaining index to the merge candidate list while [0027], [0062], [0070] clarify that merge candidates are used for inter prediction}; and
generating a prediction sample of the current block based on motion information of the merge candidate indicated by the merge index {see [0028], [0059], [0133], [0180] discussing generating a prediction block based on motion information indexed by the merge candidate}; 
wherein the step of adding the history-based merge candidate of the current block to the merge candidate comprises:
checking the history based merge candidate included in the history based motion vector predictor candidate list with a specific spatial merge candidate among the spatial merge candidates included in the merge candidate list to determine whether the history based merge candidate has same motion information as motion information of the specific spatial merge candidate among the spatial merge candidates included in the 
{see [0095]-[0096] in which the history based merge candidates are pruned for candidate insertion if the candidate is identical to others in the candidate list thereby increasing efficiency by avoiding inserting identical candidates.  
Moreover, this pruning processing for candidate adding/inserting includes checking (comparing) a candidate (e.g. candidate X) against others in the list including comparing X to check if there is a match with a specific (matching candidate X) candidate among the spatial merge candidates already included in the list “to avoid inserting identical candidates”.  As, such, Chien discloses checking the history based merge candidate included in the history based motion vector predictor candidate list with a specific spatial merge candidate among the spatial merge candidates included in the merge candidate list to determine whether the history based merge candidate has same motion information as motion information of the specific spatial merge candidate among the spatial merge candidates included in the merge candidate list in order “to avoid inserting identical candidates”.  
Likewise, the “motion information different from” language is clearly met by the non-identical candidates that are checked for “same motion information” before adding them to the merge candidate list as claimed. As such, the history-based merge 
Although Chien discloses the checking and adding steps as detailed above using a pruning process (redundancy check) for candidate insertion that includes a specific spatial merge candidate among the spatial merge candidates included in the merge candidate list, Chien is not relied upon to disclose that this specific spatial merge candidate includes one of a spatial candidate corresponding to a left neighboring block or a top neighboring block.
Zhang is a highly relevant publication from the same field of video coding/decoding using merge candidate lists that includes spatial and temporal merge candidates as per abstract, Figs. 1, 7, 8, 24, 25; [0066]-[0098], [0236], [????
Zhang also discloses 
checking the history based merge candidate included in the history based motion vector predictor candidate list with a specific spatial merge candidate among the spatial merge candidates included in the merge candidate list to determine whether the history based merge candidate has same motion information as motion information of the specific spatial merge candidate among the spatial merge candidates included in the merge candidate list, the specific spatial merge candidates is only a spatial candidate corresponding to a left neighboring block or a top neighboring block; and adding the history based merge candidate to the merge candidate list when it is determined that, through checking with the specific spatial merge candidate of the merge candidate list, 
{see [0066], Figs. 2 and 3 copied below discussing specific spatial merge candidates include one of a spatial candidate corresponding to a left neighboring block or a top neighboring block including the candidate pairs linked by arrows in Fig. 3 which include both a left neighbor block and a top neighboring block.  See also Fig. 8 [0076]-[0078], Fig. 25}.

    PNG
    media_image1.png
    673
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    668
    656
    media_image2.png
    Greyscale

Further in regards to “the specific merge candidate is only a spatial candidate corresponding to a left neighboring block or a top neighboring block” see [0066] of Zhang specifically teaches that “to reduce computational complexity, not all possible candidate pairs are considered in the mentioned redundancy check”.  Fig. 3 illustrates the possible candidate pairs for the redundancy check (checking & adding) while Fig. 2 illustrates the spatial positions of these pairs—all of which are either a left neighboring block or a top neighboring block as claimed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chien’s method and apparatus that checks the history based merge candidate included in the history based motion vector predictor candidate list with a specific spatial merge candidate among the spatial merge candidates included in the merge candidate list to determine whether the history based merge candidate has same motion information as motion information of the specific spatial merge candidate 

Claim 7
	In regards to claim 7, Chien discloses wherein the history based merge candidate is derived from a predetermined number of candidates within the history based merge candidate list {see the FIFO for the new HMVP candidates in [0096] and [0105]-[0112] whose size means that the history based merged candidates are derived from a predetermined number (in the FIFO) of candidates within the whole list}.  

Independent Claim 16
In regards to claim 16, Chien discloses a method of encoding video signals by an apparatus {paragraph [0005], apparatus in Figs. 1, 7, and 8}, comprising:
configuring a merge candidate list based on a neighboring block to a current block, the merge candidate list including spatial merge candidates and a temporal 
adding a history based merge candidate of the current block from a history based motion vector predictor candidate list to the merge candidate list when a number of merge candidates included in the merge candidate list is smaller than a first predetermined number {as per [0028]-[0029], [0074]-[0075] a history-based candidate list may be added to the merge candidate list (AMVP candidate list) to construct the final candidate list.  As to “based on that a number of merge candidates included in the merge candidate list is smaller than a first predetermined number” see [0030], [0076] in which the final candidate list is limited to a maximum size such that the history based candidates are added based on the final candidate list being smaller than the maximum size (first predetermined number).  See also [0095]-[0096] for pruning (checking/adding) as further addressed below};
adding a zero motion vector to the merge candidate list when the number of merge candidates included in the merge candidate list is smaller than a second predetermined number {zero motion vectors are conventionally added to the merge candidate list as filler/default values to ensure that the list is full (number less than a second predetermined number as per [0105]).  See also [0096] for the merge candidate list having a maximum size (maximally allowed merge candidates, referred to herein as “max size M”).  Furthermore, according to [0146]-[0147], the history based candidate list is also filled using default values (zero motion vectors).  Still further, the history based candidate list has a configurable maximum size (N) per [0106]-[0107].  Thus, zero 
generating a prediction sample of the current block according to an inter prediction method based on motion information of one of the merge candidates included in the merge candidate list {see [0028], [0059], [0133], [0180] discussing generating a prediction block based on motion information indexed by the merge candidate.  [0027], [0062], [0070] clarify that merge candidates are used for (according to) am inter prediction based on motion information};
generating a residual sample of the current block based on the prediction sample of the current block{see [0027], [0058], [0063], [0068]}; and
generating a merge index indicating the one in the merge candidate list {see [0084], fig. 9, step 406; [0009], [0028], [0073], [0079]}; and
wherein the step of adding the history based merge candidate of the current block to the merge candidate comprises:
checking the history based merge candidate included in the history based motion vector predictor candidate list with a specific spatial merge candidate among the spatial merge candidates included in the merge candidate list to determine whether the history based merge candidate has same motion information as motion information of the specific spatial merge candidate among the spatial merge candidates included in the 
{see [0095]-[0096] in which the history based merge candidates are pruned for candidate insertion if the candidate is identical to others in the candidate list thereby increasing efficiency by avoiding inserting identical candidates.  
Moreover, this pruning processing for candidate adding/inserting includes checking (comparing) a candidate (e.g. candidate X) against others in the list including comparing X to check if there is a match with a specific (matching candidate X) candidate among the spatial merge candidates already included in the list “to avoid inserting identical candidates”.  As, such, Chien discloses checking the history based merge candidate included in the history based motion vector predictor candidate list with a specific spatial merge candidate among the spatial merge candidates included in the merge candidate list to determine whether the history based merge candidate has same motion information as motion information of the specific spatial merge candidate among the spatial merge candidates included in the merge candidate list in order “to avoid inserting identical candidates”.  
Likewise, the “motion information different from” language is clearly met by the non-identical candidates that are checked for “same motion information” before adding them to the merge candidate list as claimed. As such, the history-based merge 
Although Chien discloses the checking and adding steps as detailed above using a pruning process (redundancy check) for candidate insertion that includes a specific spatial merge candidate among the spatial merge candidates included in the merge candidate list, Chien is not relied upon to disclose that this specific spatial merge candidate include one of a spatial candidate corresponding to a left neighboring block or a top neighboring block.
Zhang is a highly relevant publication from the same field of video coding/decoding using merge candidate lists that includes spatial and temporal merge candidates as per abstract, Figs. 1, 7, 8, 24, 25; [0066]-[0098], [0236], [
Zhang also discloses 
checking the history based merge candidate included in the history based motion vector predictor candidate list with a specific spatial merge candidate among the spatial merge candidates included in the merge candidate list to determine whether the history based merge candidate has same motion information as motion information of the specific spatial merge candidate among the spatial merge candidates included in the merge candidate list, the specific spatial merge candidates is only a spatial candidate corresponding to a left neighboring block or a top neighboring block; and adding the history based merge candidate to the merge candidate list when it is determined that, through checking with the specific spatial merge candidate of the merge candidate list, 
{see [0066], Figs. 2 and 3 copied above discussing specific spatial merge candidates include one of a spatial candidate corresponding to a left neighboring block or a top neighboring block including the candidate pairs linked by arrows in Fig. 3 which include both a left neighbor block and a top neighboring block.  See also Fig. 8 [0076]-[0078], Fig. 25
Further in regards to “the specific merge candidate is only a spatial candidate corresponding to a left neighboring block or a top neighboring block” see [0066] of Zhang specifically teaches that “to reduce computational complexity, not all possible candidate pairs are considered in the mentioned redundancy check”.  Fig. 3 illustrates the possible candidate pairs for the redundancy check (checking & adding) while Fig. 2 illustrates the spatial positions of these pairs—all of which are either a left neighboring block or a top neighboring block as claimed.}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chien’s method and apparatus that checks the history based merge candidate included in the history based motion vector predictor candidate list with a specific spatial merge candidate among the spatial merge candidates included in the merge candidate list to determine whether the history based merge candidate has same motion information as motion information of the specific spatial merge candidate among the spatial merge candidates included in the merge candidate list; and adds the history based merge candidate to the merge candidate list when it is determined that, 

Claim 17
	In regards to claim 17, Chien discloses a non-transitory decoder-readable storage medium for storing a bitstream generated by the encoding method according to a method that mirrors the language of claim 16 {see Fig. 1, disc 112 or computer 114 that stores the bitstream from encoder 200 as further discussed in [0043]-[0047].  Fig. 7 shows the bitstream}.  In the alternative, see the rejection of claim 16 which applies mutatis mutandis to the parallel limitations of claim 17 while Fig. 1, computer readable medium 110 paragraph [0184], [0219]-[0221] discloses computer readable media implementations and the disc 112 is a non-transitory storage medium as referenced above}.


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chien, Zhang and Zhang ‘959 (US-2020/0195959 A1).
Claim 4
	In regards to claim 4, Chien discloses that the history based merge candidate list has a configurable size as per [0106]-[0107] but is not relied upon to disclose that a size of the history based merge candidate list is defined as 5 based on that a maximum number of the merge candidates in the merge candidate list is 6.
Zhang ‘959 is a highly analogous reference in the same field of video coding using merge candidates including insertion of zero motion candidates, the use of history based motion vector predictor candidate lists, and removal of duplicate candidates.  See Figs. 9B, 15, 16A, 37, 38, 39A, 39B. 
Zhang ‘959 teaches that a size of the history based merge candidate list is defined as 5 based on that a maximum number of the merge candidates in the merge candidate list is 6 {[0434]-[0438] clearly disclosing that the table size may depend on the size of the merge candidate list and specifically that the table size may be inferred as the same as the signaled maximum merge candidate list size minus a certain value (e.g. 5 in HEVC which corresponds to a certain value of 1; thus size of history based merge candidate list is defined as 5 which is the maximum (6) minus a certain value of 1)}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Chien’s history based merge candidate list to have a size of that is defined as 5 based on that a maximum number of the merge candidates in the merge candidate list is 6 as taught by Zhang ‘959 because Chien motivates such a size by disclosing that this list has a configurable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2145.05(II)(A).  
Claim 15
	In regards to claim 15, Chien is not relied upon to disclose the list size limitations specified therein.
Zhang ‘959 also teaches wherein the history based motion vector predictor candidate list is defined to have a size same as a value obtained by subtracting one from a maximum number of the merge candidates in the merge candidate list {[0434]-[0438] clearly disclosing that the table size may depend on the size of the merge candidate list and specifically that the table size may be inferred as the same as the signaled maximum merge candidate list size minus a certain value (e.g. 5 in HEVC which corresponds to a certain value of 1; thus max size minus one)}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chien’s maximum number of merge candidates and configurable history based merge candidate list size such that the history based motion vector predictor candidate list is defined to have a size same as a value obtained by subtracting one from a maximum number of the merge candidates in the merge candidate list as taught by Zhang ‘959 because doing so merely combines prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen US 20210136405 A1) discloses that “when updating the HMVP table, there are two scenarios: (i) the reconstructed motion vector is different from other existing motion vectors in the HMVP table or (ii) the reconstructed motion vector is the same as one of the existing motion vectors in the HMVP table. … For the second scenario, the existing motion vector in the HMVP table that is substantially identical to the reconstructed motion vector is removed from the HMVP table before the reconstructed motion vector is added to the HMVP table as the newest one. If the HMVP table is also maintained in the form of a FIFO buffer, the motion vector predictors after the identical motion vector in the HMVP table are shifted forward by one element to occupy the space left by the removed motion vector and the reconstructed motion vector is then appended to the tail of the FIFO buffer as the newest member in the HMVP table” as per [0075].
Zhang ‘533 (US-20210160533 A1) teaches redundancy removal for HMVP candidates similar to Chen.  See [0220].  See also Ye (US 20200204807 A1) which is also similar to Zhang and Chen.
US-20210006787 A1 also teaches the amended limitations previously added to claims 1 and 8.  See [00359]-[00364].
Other references were discovered similar to Zhang ‘959 applied above including US-2020/0195960 A1 (see [0438]-[0441] and US-2020/0396466 A1 (see [0244]-[0247]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486